Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed April 20, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed April 20, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 3, 7-9, 12, 14, 18, and 19 are amended. Claims 2 and 13 are cancelled. 
	Claims 1, 3-12, and 14-20 are pending.
Claim Objections
The amendment to Claim 7 addressing informalities is respectfully acknowledged, and the corresponding objection to Claim 7 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication 20170160870 A1, hereinafter “Lee”).

Regarding Claim 1 (Currently Amended), Lee teaches a touch substrate (Abstract) comprising: 
a substrate (par 0057 Fig 6 substrate 110); 
a touch electrode (par 0213 Fig 36 first sensing pattern may include a plurality of first sensing electrodes 3121 and a first sensing connector 3123); and 
an electrostatic discharge structure electrically connected to the touch electrode on the substrate (par 0215 first dummy connectors 3127 [including the two identified as in the hole in the annotated Fig 236 below) may electrically connect the first dummy pattern 3125 to the first sensing electrodes 3121 which are connected by the first sensing connector 3123 at four points on the first sensing electrodes 3121; this structure is identical to that of applicant’s written description par 0046 lines 1-7, and Fig 6 S202), 
wherein the electrostatic discharge structure is configured to discharge static electricity generated in the touch electrode (par 0239 Fig 36 the dummy pattern of the touch sensing device [3125] may be electrically connected to the sensing connector [3123] through the dummy connectors [3127]. Therefore, electrostatic charges may be distributed to the dummy pattern [through the dummy connectors 3127]), and 
wherein the touch electrode has an opening (see annotated Fig 36 below), and wherein an orthographic projection of the electrostatic discharge structure on the substrate is located within the opening (see annotated Fig 36 below).

    PNG
    media_image1.png
    317
    382
    media_image1.png
    Greyscale


Regarding Claim 7 (Currently Amended), Lee teaches the touch substrate according to claim 1, 
wherein the touch electrode comprises a first touch electrode disposed along a first direction (Fig 36 3120 par 0213) and a second touch electrode disposed along a second direction constituting a mutual-capacitive touch structure (Fig 37 3140 par 0220), 
wherein the first touch electrode comprises a first electrode and a first conductive structure connecting adjacent first electrodes (par 0213 Fig 36 first touch electrode 3120 comprises first sensing cells 3121 and first connection patterns 3123), 
wherein the second touch electrode comprises a second electrode and a second conductive structure connecting adjacent second electrodes (par 0220 Fig 37 second touch electrode 3140 comprises second sensing cells 3141 and second connection patterns 3143), and 
wherein the electrostatic discharge structure is connected to a corresponding electrode of the first electrode and the second electrode (par 0215 first dummy connectors 3127 [including the two identified as in the hole in the annotated Fig 236 below) may electrically connect the first dummy pattern 3125 to the first sensing electrodes 3121 which are connected by the first sensing connector 3123 at four points on the first sensing electrodes 3121; this structure is identical to that of applicant’s written description par 0046 lines 1-7, and Fig 6 S202; Fig 37 second touch electrode 3140 similarly arranged), 
the corresponding electrode having the opening covered by the orthographic projection of the electrostatic discharge structure (see annotated Fig 36 above; similarly applied to Fig 37),
wherein the first conductive structure and the second conductive structure intersect with each other and are insulated from each other (patterns of Figs 36 and 37 are similar to Fig 27; conductive structures 3123 and 3143 cross, and are insulated from each other, as in Fig 32 par 0174, wherein the first and second electrode structures are in separated layers).

Regarding Claim 8 (Currently Amended), Lee teaches the touch substrate according to claim 7, wherein the electrostatic discharge structure is disposed in a same layer as the second conductive structure (as in Fig 32 par 0174, all patterns of a touch electrode are in a same layer including electrostatic discharge structure 3127 and second conductive structure 3123).

Regarding Claim 12 (Currently Amended), Lee teaches a method for manufacturing a touch substrate (par 0003), the method comprising: 
providing a substrate (par 0057 Fig 6 substrate 110 is provided); and 
forming a touch electrode (par 0213 Fig 36 first sensing pattern including a plurality of first sensing electrodes 3121 and a first sensing connector 3123 is provided) and an electrostatic discharge structure electrically connected to the touch electrode on the substrate (par 0215 first dummy connectors 3127 [including the two identified as in the hole in the annotated Fig 236 above) may electrically connect the first dummy pattern 3125 to the first sensing electrodes 3121 which are connected by the first sensing connector 3123 at four points on the first sensing electrodes 3121; this structure is identical to that of applicant’s written description par 0046 lines 1-7, and Fig 6 S202), 
wherein the electrostatic discharge structure is configured to discharge static electricity generated in the touch electrode (par 0239 Fig 36 the dummy pattern of the touch sensing device [3125] may be electrically connected to the sensing connector [3123] through the dummy connectors [3127]. Therefore, electrostatic charges may be distributed to the dummy pattern [through the dummy connectors 3127]), and 
wherein the touch electrode has an opening (see annotated Fig 36 above), and wherein an orthographic projection of the electrostatic discharge structure on the substrate is located within the opening (see annotated Fig 36 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 20170160870 A1, hereinafter “Lee”) in view of Wang et al. (China Patent Application Publication CN105117067A, using US 20170075463 A1 as translation).

Regarding Claim 3 (Currently Amended), Lee teaches the touch substrate according to claim 1. However, Lee appears not to expressly teach wherein the electrostatic discharge structure comprises a conductive grid structure.
Wang teaches wherein the electrostatic discharge structure comprises a conductive grid structure (par 0030 Fig 5 mesh structure at 22; par 0023 bending portions of the sub-wires 22 have a curvature greater than that of other locations of the sub-wire 22, this causes the static charges easier to accumulate at the bending portion 222, and thus the release of static charges through the second electrode 2 is facilitated).
Lee and Wang are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee with the inclusion of the grid structure of Wang. The motivation would have been in order to provide that static charges readily accumulate at the finer wire and fusing upon discharge will not open the touch circuit (Wang par 0016).

Regarding Claim 4 (Previously Presented), Lee as modified teaches the touch substrate according to claim 3, wherein the conductive grid structure comprises a first wiring and a second wiring intersecting with each other (Wang par 0030 Fig 5 mesh structure at 22 is made of intersecting at least first and second wires).
Lee and Wang are analogous art as they each pertain to touch substrate methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee with the inclusion of the grid structure of Wang. The motivation would have been in order to provide that static charges readily accumulate at the finer wire and fusing upon discharge will not open the touch circuit (Wang par 0016).

Regarding Claim 5 (Previously Presented), Lee as modified teaches the touch substrate according to claim 4, wherein an end of the first wiring and an end of the corresponding second wiring are joined at an edge region of the electrostatic discharge structure to form a discharge tip (Wang paras 0030, 0023 Fig 5 a left-downward wiring is joined at an edge portion of the ESD structure to form a bending portion or discharge tip at the “22” indicator line location).
Lee and Wang are analogous art as they each pertain to touch substrate methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee with the inclusion of the grid structure of Wang. The motivation would have been in order to provide that static charges readily accumulate at the finer wire and fusing upon discharge will not open the touch circuit (Wang par 0016).

Regarding Claim 11 (Previously Presented), Lee as modified teaches the touch substrate according to claim 4, wherein a material of the first wiring and the second wiring comprises a metal material (Lee par 0067 the touch electrodes, comprising also electrostatic discharge structure portions 3127, may include silver nanowire).

Regarding Claim 14 (Currently Amended), Lee teaches the method according to claim 12. However, Lee appears not to expressly teach wherein the electrostatic discharge structure comprises a conductive grid structure.
Wang teaches wherein the electrostatic discharge structure comprises a conductive grid structure (par 0030 Fig 5 mesh structure at 22; par 0023 bending portions of the sub-wires 22 have a curvature greater than that of other locations of the sub-wire 22, this causes the static charges easier to accumulate at the bending portion 222, and thus the release of static charges through the second electrode 2 is facilitated).
Lee and Wang are analogous art as they each pertain to touch substrate methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee with the inclusion of the grid structure of Wang. The motivation would have been in order to provide that static charges readily accumulate at the finer wire and fusing upon discharge will not open the touch circuit (Wang par 0016).

Regarding Claim 15 (Previously Presented), Lee as modified teaches the method according to claim 14, wherein the conductive grid structure comprises a first wiring and a second wiring intersecting with each other (Wang par 0030 Fig 5 mesh structure at 22 is made of intersecting at least first and second wires).
Lee and Wang are analogous art as they each pertain to touch substrate methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee with the inclusion of the grid structure of Wang. The motivation would have been in order to provide that static charges readily accumulate at the finer wire and fusing upon discharge will not open the touch circuit (Wang par 0016).

Regarding Claim 16 (Previously Presented), Lee as modified teaches the method according to claim 15, wherein an end of the first wiring and an end of the corresponding second wiring are joined at an edge region of the electrostatic discharge structure to form a discharge tip (Wang paras 0030, 0023 Fig 5 a left-downward wiring is joined at an edge portion of the ESD structure to form a bending portion or discharge tip at the “22” indicator line location).
Lee and Wang are analogous art as they each pertain to touch substrate methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee with the inclusion of the grid structure of Wang. The motivation would have been in order to provide that static charges readily accumulate at the finer wire and fusing upon discharge will not open the touch circuit (Wang par 0016).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 20170160870 A1, hereinafter “Lee”) in view of Han et al. (U.S. Patent Application 20130328830 A1, hereinafter “Han”).

Regarding Claim 18 (Currently Amended), Lee teaches the method according to claim 12, 
forming a first conductive layer on the substrate (Fig 36 3120 par 0213 layer to comprise conductive [par 0074] electrodes 3120 is provided on substrate 110); 
wherein the first electrode and the first conductive structure constitute a first touch electrode (par 0213 Fig 36 first touch electrode 3120 comprises first sensing cells 3121 and first connection patterns 3123), 
wherein the second electrode and the second conductive structure constitute a second touch electrode (par 0220 Fig 37 second touch electrode 3140 comprises second sensing cells 3141 and second connection patterns 3143), and 
wherein the first touch electrode and the second touch electrode constitute a mutual-capacitive touch structure (par 0007 mutual capacitive structure, e.g. Fig 27),
the second conductive structure intersecting with the first conductive structure and connecting adjacent second electrodes (patterns of Figs 36 and 37 are similar to Fig 27; conductive structures 3123 and 3143 cross, and are insulated from each other, as in Fig 32 par 0174, wherein the first and second electrode structures are in separated layers). 
However, Lee appears not to expressly teach wherein forming the touch electrode and the electrostatic discharge structure comprises: 
patterning the first conductive layer to form a first electrode (par 0072 Fig 1 layer is patterned to comprise first electrode 121 along vertical direction) and a first conductive structure disposed along a first direction (par 0072 Fig 1 layer is patterned to comprise a first conductive structure 122 along vertical direction), a second electrode disposed along a second direction (par 0072 Fig 1 layer is patterned to comprise second electrode 141 along horizontal direction), and the opening in at least one of the first electrode and the second electrode (par 0144 Fig 7 at least patterns 434 are located in the openings 426 in the touch electrode 421), the first conductive structure connecting the adjacent first electrodes (par 0072 Fig 1 first conductive structure 122 connecting the adjacent first electrodes along vertical direction); 
forming a first insulating layer on the first conductive structure (Fig 7 par 0153 an insulation layer (not illustrated) is provided between the dummy wiring patterns 406 and other patterns); 
forming a second conductive layer to cover the first electrode, the second electrode, the opening, and the first insulating layer (Fig 7 par 0153 second conductive layer comprising dummy wiring patterns 406 are provided which at least partially cover the insulation layer, first electrode 121/421, second electrode 141/441, and opening 426); and 
patterning the second conductive layer to form a second conductive structure and the electrostatic discharge structure disposed along the second direction (Fig 7 par 0153 second conductive layer is patterned into dummy wiring patterns 406 which form both a second conductive structure and a electrostatic discharge structure), the electrostatic discharge structure connected to a corresponding electrode of the first electrode and the second electrode (par 0148 at least patterns 432 located in the openings 425 [par 0137] and patterns 432 may be electrically connected to the electrode 421 through a contact hole (not illustrated) formed through the insulation layer, for removing or reducing the static electricity are located within and thus connected to electrode), the corresponding electrode having the opening covered by the orthographic projection of the electrostatic discharge structure (paras 0140 Fig 7 at least openings 426 in electrode cell 421 are covered with ESD structure 434/406). 
Han teaches wherein forming the touch electrode and the electrostatic discharge structure comprises: 
patterning the first conductive layer to form a first electrode (par 0072 Fig 1 layer is patterned to comprise first electrode 121 along vertical direction) and a first conductive structure disposed along a first direction (par 0072 Fig 1 layer is patterned to comprise a first conductive structure 122 along vertical direction), a second electrode disposed along a second direction (par 0072 Fig 1 layer is patterned to comprise second electrode 141 along horizontal direction), and the opening in at least one of the first electrode and the second electrode (par 0144 Fig 7 at least patterns 434 are located in the openings 426 in the touch electrode 421), the first conductive structure connecting the adjacent first electrodes (par 0072 Fig 1 first conductive structure 122 connecting the adjacent first electrodes along vertical direction); 
forming a first insulating layer on the first conductive structure (Fig 7 par 0153 an insulation layer (not illustrated) is provided between the dummy wiring patterns 406 and other patterns); 
forming a second conductive layer to cover the first electrode, the second electrode, the opening, and the first insulating layer (Fig 7 par 0153 second conductive layer comprising dummy wiring patterns 406 are provided which at least partially cover the insulation layer, first electrode 121/421, second electrode 141/441, and opening 426); and 
patterning the second conductive layer to form a second conductive structure and the electrostatic discharge structure disposed along the second direction (Fig 7 par 0153 second conductive layer is patterned into dummy wiring patterns 406 which form both a second conductive structure and a electrostatic discharge structure), the electrostatic discharge structure connected to a corresponding electrode of the first electrode and the second electrode (par 0148 at least patterns 432 located in the openings 425 [par 0137] and patterns 432 may be electrically connected to the electrode 421 through a contact hole (not illustrated) formed through the insulation layer, for removing or reducing the static electricity are located within and thus connected to electrode), the corresponding electrode having the opening covered by the orthographic projection of the electrostatic discharge structure (paras 0140 Fig 7 at least openings 426 in electrode cell 421 are covered with ESD structure 434/406). 
Lee and Han are analogous art as they each pertain to touch substrate making methods. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate making method of Lee with the inclusion of the patterning steps of Han. The motivation would have been in order to provide first and second touch electrodes in the same layer.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 20170160870 A1, hereinafter “Lee”) in view of Wang et al. (China Patent Application Publication CN105117067A, using US 20170075463A1 as translation) and further in view of Han et al. (U.S. Patent Application Publication 20160147336 A1, hereinafter JHHan).

Regarding Claim 6 (Previously Presented), Lee as modified teaches the touch substrate according to claim 5. However, Lee as modified appears not to expressly teach
wherein a width of a portion, intersecting with the second wiring, of the first wiring is smaller than a width of a portion, not intersecting with the second wiring, of the first wiring, and 
wherein a width of a portion, intersecting with the first wiring, of the second wiring is smaller than a width of a portion, not intersecting with the first wiring, of the second wiring.
JHHan teaches wherein a width of a portion, intersecting with the second wiring, of the first wiring is smaller than a width of a portion, not intersecting with the second wiring, of the first wiring (Fig 3 par 0067 the width of at least one of the first and second mesh lines 201 and 202 may be gradually narrowed as the mesh line extends toward the cross area CA), and 
wherein a width of a portion, intersecting with the first wiring, of the second wiring is smaller than a width of a portion, not intersecting with the first wiring, of the second wiring (Fig 3 par 0067 the width of at least one of the first and second mesh lines 201 and 202 may be gradually narrowed as the mesh line extends toward the cross area CA).
Lee Wang and JHHan are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee/Wang with the inclusion of the grid structure of JHHan. The motivation would have been in order to provide that the width of the cross area, which would otherwise be greater than the non-crossing line width, is offset, and the overall sheet resistance and touch window efficiency is improved (JHHan paras 0074-0075).

Regarding Claim 17 (Previously Presented), Lee as modified teaches the method according to claim 16. However, Lee as modified appears not to expressly teach
wherein a width of a portion, intersecting with the second wiring, of the first wiring is smaller than a width of a portion, not intersecting with the second wiring, of the first wiring, and 
wherein a width of a portion, intersecting with the first wiring, of the second wiring is smaller than a width of a portion, not intersecting with the first wiring, of the second wiring.
JHHan teaches wherein a width of a portion, intersecting with the second wiring, of the first wiring is smaller than a width of a portion, not intersecting with the second wiring, of the first wiring (Fig 3 par 0067 the width of at least one of the first and second mesh lines 201 and 202 may be gradually narrowed as the mesh line extends toward the cross area CA), and 
wherein a width of a portion, intersecting with the first wiring, of the second wiring is smaller than a width of a portion, not intersecting with the first wiring, of the second wiring (Fig 3 par 0067 the width of at least one of the first and second mesh lines 201 and 202 may be gradually narrowed as the mesh line extends toward the cross area CA).
Lee Wang and JHHan are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee/Wang with the inclusion of the grid structure of JHHan. The motivation would have been in order to provide that the width of the cross area, which would otherwise be greater than the non-crossing line width, is offset, and the overall sheet resistance and touch window efficiency is improved (JHHan paras 0074-0075).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 20170160870 A1, hereinafter “Lee”) in view of Han et al. (U.S. Patent Application 20130328830 A1, hereinafter “Han”) and further in view of Liu et al. (U.S. Patent Application Publication 20180356925 A1, hereinafter “Liu”).

Regarding Claim 9 (Currently Amended), Lee teaches the touch substrate according to claim 1. However, Lee appears not to expressly teach
 wherein the touch electrode comprises a third touch electrode constituting a self-capacitive touch structure, 
wherein the third touch electrode has the opening, and 
wherein the electrostatic discharge structure is connected to the third touch electrode.
It was well-known at the time of invention that mutual capacitive structures may also be used as self-capacitive structures; see e.g. Liu 20180356925A1 par 0092 Fig 1A. As such, Han may be construed as teaching the touch electrode comprises a third touch electrode constituting a self-capacitive touch structure (for instance, Fig 2 a next column’s cell pattern 120), 
wherein the third touch electrode has the opening, and wherein the electrostatic discharge structure is connected to the third touch electrode (Han par 0148 at least patterns 432 located in the openings 425 [par 0137] and patterns 432 may be electrically connected to the electrode 421 through a contact hole (not illustrated) formed through the insulation layer, for removing or reducing the static electricity are located within and thus connected to electrode).
Lee Han and Liu are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee/Han with the inclusion of the self-capacitance mode of Liu. The motivation would have been in order to provide flexibility in touch sensing speed, sensitivity, and resolution.

Claims 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 20170160870 A1, hereinafter “Lee”) n view of Han et al. (U.S. Patent Application 20130328830 A1, hereinafter “Han”) and further in view of Liu et al. (U.S. Patent Application Publication 20180356925 A1, hereinafter “Liu”) and of Zou et al. (U.S. Patent Application 20180113364 A1, hereinafter “Zou”).

Regarding Claim 10 (Previously Presented), Lee as modified teaches the touch substrate according to claim 9. However, Lee as modified appears not to expressly teach, wherein the touch electrode further comprises: 
a first insulating layer located on the third touch electrode; and 
a third wiring located on the first insulating layer, wherein the third wiring is connected to the third touch electrode through a first hole in the first insulating layer.
Zou teaches wherein the touch electrode further comprises: 
a first insulating layer located on the third touch electrode (par 0030 Fig 7 third insulating layer 15c not shown; Fig 3); and 
a third wiring located on the first insulating layer, wherein the third wiring is connected to the third touch electrode through a first hole in the first insulating layer (par 0030 Fig 7 the connection wiring 13a is connected to the touch control inductive electrode 14a through a first through hole 18 disposed in the third insulating layer 15c).
Lee Han Liu and Zou are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee/Han/Liu with the inclusion of the insulation and wiring arrangement of Zou. The motivation would have been in order to provide that the resistance of the connection wiring of the touch control inductive electrode is reduced, and the touch control sensitivity is improved (Zou par 0017).

Regarding Claim 19 (Currently Amended), Lee teaches the method according to claim 12. However, Lee appears not to expressly teach
 wherein forming the touch electrode and the electrostatic discharge structure comprises: 
forming a third conductive layer on the substrate; 
patterning the third conductive layer to form a third touch electrode and the opening in the third touch electrode, the third touch electrode constituting a self-capacitive touch structure; 
forming a first insulating layer on the third touch electrode, the first insulating layer having a first hole exposing the third touch electrode; 
forming a fourth conductive layer to cover the first insulating layer; and 
patterning the fourth conductive layer to form the electrostatic discharge structure and a third wiring connected to the third touch electrode through the first hole, the electrostatic discharge structure connected to the third touch electrode.
It was well-known at the time of invention that mutual capacitive structures may also be used as self-capacitive structures; see e.g. Liu 20180356925 A1 par 0092 Fig 1A. As such, Han may be construed as teaching forming a third conductive layer on the substrate (Han for instance, forming a conductive layer for a next column’s cell pattern 120);
patterning the third conductive layer to form a third touch electrode and the opening in the third touch electrode, the third touch electrode constituting a self-capacitive touch structure (Han for instance, forming a next column’s cell pattern 120 as a self-capacitive electrode as in Liu par 0092), 
forming a first insulating layer on the third touch electrode, the first insulating layer having a first hole exposing the third touch electrode (Han par 0148 at least patterns 432 located in the openings 425 [par 0137] and patterns 432 may be electrically connected to the electrode 421 through a contact hole (not illustrated) formed through the insulation layer, for removing or reducing the static electricity are located within and thus connected to electrode).
Lee Han and Liu are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Han with the inclusion of the self-capacitance mode of Liu. The motivation would have been in order to provide flexibility in touch sensing speed, sensitivity, and resolution.
Zou teaches wherein the touch electrode further comprises: 
forming a first insulating layer on the third touch electrode, the first insulating layer having a first hole exposing the third touch electrode (par 0030 Fig 7 forming first insulating layer 15c not shown; Fig 3);
forming a fourth conductive layer to cover the first insulating layer (par 0030 forming conductive layer for connection wiring 13a); and 
patterning the fourth conductive layer to form the electrostatic discharge structure and a third wiring connected to the third touch electrode through the first hole, the electrostatic discharge structure connected to the third touch electrode (par 0030 Fig 7 patterning the connection wiring 13a is connected to the touch control inductive electrode 14a through a first through hole 18 disposed in the third insulating layer 15c).
Lee Han Liu and Zou are analogous art as they each pertain to touch substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch substrate of Lee/Han/Liu with the inclusion of the insulation and wiring arrangement of Zou. The motivation would have been in order to provide that the resistance of the connection wiring of the touch control inductive electrode is reduced, and the touch control sensitivity is improved (Zou par 0017).

Regarding Claim 20 (Previously Presented), Han as modified teaches the method according to claim 19, wherein the first insulating layer further comprises a second hole exposing the opening, and wherein the electrostatic discharge structure is located within the opening (Han par 0148 at least patterns 432 located in the openings 425 [par 0137] and patterns 432 may be electrically connected to the electrode 421 through a contact hole (not illustrated) formed through the insulation layer, for removing or reducing the static electricity are located within and thus connected to electrode).
Response to Arguments
Applicant’s arguments filed April 20, 2022 with respect to independent claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues that Han’s electrostatic discharge structure is not electrically connected to the touch electrode, and therefore does disclose this amended limitation. As noted in the claim rejection paragraphs, Lee discloses a discharge structure equivalent to that in the limitation.
As such, the rejections of Claims 1 and 12 are maintained, as are the rejections of claims dependent on Claims 1 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624